Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 March 2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,277,672 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application 17/674730
U.S. Patent No. 11,277,672 B1
1. A network extender, comprising: 









broadband reception circuitry configured to receive broadband communications including ATSC (Advanced Television Systems Committee) 3.0 compliant content and other data;


5G output circuitry configured to provide the other data to a user device via 5G data signals; and 

ATSC output circuitry configured to provide the ATSC 3.0 compliant content to the user device via ATSC 3.0 data signals.
1. A system, comprising:
an ATSC (Advanced Television Systems Committee) 3.0 extension device that includes:
a first memory that stores first computer instructions;
a first processor that executes the first computer instructions to perform first actions, the first actions including:

receiving, via a broadband communication, ATSC 3.0 compliant content;
receiving, via the broadband communication, other data;


broadcasting the ATSC 3.0 compliant content via ATSC 3.0 data signals; and


broadcasting the other data via 5G data signals;



a user device that includes:
a second memory that stores second computer instructions;
a second processor that executes the second computer instructions to perform second actions, the second actions including:
receiving, via the ATSC 3.0 data signals, the ATSC 3.0 compliant content;
receiving, via the 5G data signals, the other data;
combining the ATSC 3.0 compliant content with the other data into output content; and
outputting the output content for presentation to a user.
2. The network extender of claim 1, wherein the broadband reception circuitry is configured to extract the ATSC 3.0 compliant content from broadband data signals received via the broadband communications.
5. The system of claim 1, wherein the first processor executes the first computer instructions to perform further actions, the further actions including:
extracting the ATSC 3.0 compliant content from broadband data signals receives via the broadband connection.
3. The network extender of claim 1, wherein the ATSC output circuitry is configured to convert the ATSC 3.0 compliant content from a broadband compliant protocol to an ATSC 3.0 compliant protocol.
6. The system of claim 1, wherein the first processor executes the first computer instructions to broadcast the ATSC 3.0 compliant content via ATSC 3.0 data signals by performing further actions, the further actions including:
converting the ATSC 3.0 compliant content from a broadband compliant protocol to an ATSC 3.0 compliant protocol.
	
4. The network extender of claim 1, wherein the other data is non- ATSC 3.0 compliant content.
7. The system of claim 1, wherein the other data is non-ATSC 3.0 compliant content.
5. The network extender of claim 1, wherein broadband reception circuitry configured to obtain the ATSC 3.0 compliant content via an ATSC 3.0 over-the- air transmission in response to the ATSC 3.0 compliant content being unavailable via a broadband connection.
2. The system of claim 1, wherein the first processor executes the first computer instructions to receive the ATSC 3.0 compliant content by performing further actions, the further actions including:
determining that the ATSC 3.0 compliant content is unavailable via the broadband connection; and
receiving the ATSC 3.0 compliant content via an ATSC 3.0 over-the-air transmission.


Claims 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,277,672 B1 similarly as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421